DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 6/22/2022.
Claims 21-29 are currently pending; Claims 21-26 have been withdrawn without traverse; Claims 27-29 are being examined. 
Information Disclosure Statement
The IDS filed on 3/2/2022 and 6/22/2022 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. US 2010/0294829.
Regarding claim 27: 
Giordano teaches a surgical stapling system (10), comprising: 
an end effector (12), comprising: 
a first jaw (22); 
a second jaw (24) rotatable relative to said first jaw between an open position and a closed position ([0063]); and 
a staple cartridge (34) removably positioned in said end effector, wherein said staple cartridge comprises: a deck (top surface of 34) configured to support the tissue of a patient; staple cavities (see FIG. 3) defined in said deck; and staples removably stored in said staple cavities ([0066]); 
a firing member (534/536) movable from a proximal position toward a distal position during a firing stroke, wherein said staples are deployable from said staple cartridge based on said firing member moving toward said distal position during said firing stroke, wherein said firing member comprises: 
a first cam (550) configured to engage said first jaw during said firing stroke ([0123]); 
a second cam (546) configured to engage said second jaw during said firing stroke ([0123]); and 
a middle portion positioned inbetween said first cam and said second cam; 
a push rod (540) engaged with and extending proximally from said firing member, wherein said push rod is configured to drive said firing member from said proximal position to said distal position ([0126]), and wherein said push rod is not attached to said middle portion (540 is not attached to the portion directly between 546 and 550); 
an elongate shaft (8); and an articulation joint (14), wherein said end effector is rotatable relative to said elongate shaft about said articulation joint (see FIG. 2, [0061]).
Regarding claim 28: 
Giordano teaches the surgical stapling system of Claim 27, wherein said firing member extends partially around said staple cartridge during said firing stroke (envisaged in FIG. 3).
Regarding claim 29: 
Giordano teaches the surgical stapling system of Claim 27, wherein said firing member comprises a cutting edge (556).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731